DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.
 
Response to Amendment
4.	Acknowledgement is made to the amendment received 09/09/2022.
5.	Claims 1, 23, and 24 have been amended. Claim 13 has been cancelled. Claims 1, 3-7, 10, 14, 15, 22-25, 27-28, 30, and 35-36 are pending and addressed below. 

Response to Arguments
6.	Applicant’s arguments, see page 5, filed on 09/09/2022, with respect to the 35 U.S.C 112(a) rejection of claim 1 have been considered and are persuasive.  Therefore, the previous rejection is withdrawn.
7.	Applicant’s arguments, see page 5, filed on 09/09/2022, with respect to the 35 U.S.C 112(b) rejections of claims 23 and 24 have been considered and are persuasive.  Therefore, the previous rejection is withdrawn.  It is noted that claims 23 and 24 have been amended to reflect language different than what was previously assumed in the interpretation.  Therefore, an updated rejection is reflected below in the present Office Action.
8.	Applicant’s arguments with respect to claim(s) 1, 3-7, 10, 14-15, 22-25, 27-28, 30, and 35-36 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
9.	Claim 1 is objected to because of the following informalities:  in line 15, the claim recites “…with either the transeptal…”.  This is misspelled.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11.	Claim 3 recites the limitation “comprising a lead in electrical conductance with the transseptal needle electrode”.  This is rendered indefinite due to the prior claim language recited in claim 1 where the limitation states, “a lead connected to the sheath electrode”.  It is unclear as to whether “a lead” recited in claim 3 is meant to be the same lead that is recited in claim 1, or an additional lead.  For examination purposes, claim 3 will be interpreted as “comprising a second lead in electrical conductance with the transseptal needle electrode”.  Proper correction is required.
12.	Claim 10 recites the limitation “comprising a lead connected to the dilator electrode”.  This is rendered indefinite due to the prior claim language recited in claim 1 where the limitation states, “a lead connected to the sheath electrode”.  It is unclear as to whether “a lead” recited in claim 10 is meant to be the same lead that is recited in claim 1, or an additional lead.  For examination purposes, claim 10 will be interpreted as “comprising a third lead connected to the dilator electrode”.  Proper correction is required.

Claim Rejections - 35 USC § 103
13.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
14.	Claims 1, 3-7, 10, 22-23, 25, 28, 30, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins U.S. 2010/0317961 (herein referred to as “Jenkins”), and in view of Flores U.S. 2014/0275980 (herein referred to as “Flores”), Visram U.S. 7,270,662 (herein referred to as “Visram”), and Stokes U.S. 2017/0014159 (herein referred to as “Stokes”).
15.	Regarding Claim 1, Jenkins teaches an apparatus (Fig. 1), comprising:
	a. a sheath comprising a proximal end, a distal end (Figs. 4-9A, ref num 112, elongated sheath, distal and proximal ends 112a, 112b), an outer surface having a diameter sized for introduction into a blood vessel of a subject (para 0160), and a lumen for extending between the proximal and distal ends of the sheath (para 0097, Fig. 8, ref num 113);
	c. a dilator positioned within the sheath lumen and extending distally past the distal end of the sheath (para 0100, Fig. 9A, ref num 120), the dilator comprising a proximal end, a distal end, and a lumen extending between the proximal and distal ends of the dilator (para 0100, Fig. 6 and 8, ref nums 120a, 120b, central lumen 121); 
e. a transseptal needle retractably positioned within the dilator lumen comprising a proximal end and a distal end (para 0103, Fig. 9A, ref nums 130 and distal end ref num 130a); 
Jenkins fails to teach (b) a sheath electrode coupled to the sheath at or near the distal end of the sheath; (d) a dilator electrode distal of the sheath electrode is for the dilator; (f) a transseptal needle electrode positioned at or near the distal end of the transseptal needle; (g) a lead connected to the sheath electrode; (h) wherein the sheath electrode forms a bipolar electrode pair with either the transseptal needle electrode or the dilator electrode, the bipolar electrode pair configured to record electrograms; and (i) wherein the transseptal needle comprises a magnetic field sensor configured to detect the strength of a magnetic field.
Flores teaches an apparatus of analogous art (see at least Fig. 1, 5, 6A, 6B, and 7), comprising:
a. a sheath (Fig. 5, 6A, ref num 402)
b. a sheath electrode coupled to the sheath at or near the distal end of the sheath (Fig. 6A, ref num 540 is an electrode that is coupled at the distal end, 406, of the sheath 402); 
d. an electrode that is found distal to the sheath electrode (Fig. 6A, ref num 530 is an electrode found distal of sheath electrode 540), in which this electrode as a proximal and distal end (Fig. 6B, ref nums 530a and 530b);
f. a tip of the instrument that contains an electrode (Fig. 6A, ref num 530e) that is found distal of both the sheath electrode and the second electrode (see Fig. 6A/B, ref num 530e is found distally of ref nums 530 and 540);
g. a lead connected to the sheath electrode (para 0019, “slot facilitates the connection of one or more conductive leads extending through a lumen in the device shaft to the ring electrode”; para 0068, “slot 524 provides access for one or more conductors 415 (Fig. 6B) connected to the ring electrode 540”; 540 is the sheath electrode as mentioned above).  The electrodes are provided in order to provide ablation to a target area via a conductor/lead passageway formed in this electrode configuration (para 0013-0014; para 0063).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention taught by Jenkins by providing electrodes on the sheath, dilator, and transseptal needle connected with the lead in order to provide power and ablation to the device and target tissue during treatment.
Jenkins-Flores fails to teach (h) wherein the sheath electrode forms a bipolar electrode pair with either the transseptal needle electrode or the dilator electrode, the bipolar electrode pair configured to record electrograms; and (i) wherein the transseptal needle comprises a magnetic field sensor configured to detect the strength of a magnetic field.
Visram teaches an apparatus of analogous art (see at least Fig. 1) that contains a sheath, dilator, and needle structure (sheath = Fig. 2, ref num 114 or Fig. 7A, ref num 700; dilator = Fig. 7B, ref num 710; needle = Fig. 2, ref num 110 or Fig. 7B, ref num 712).  Within these structures, a plurality of electrodes are found (Fig. 2, ref num 112; Fig. 6, ref nums 612 and 614; Fig. 7A and 7B, ref nums 706 and 716, electrode 706 is found at the distal end of the sheath 700, and electrode 716 is found at the distal end of the needle 712, Col. 9, lines 47-50).  These electrodes work as a bipolar pair to record electrograms (Col. 2, lines 11-17, “as action potentials spread from the top chambers of the heart (atria) to the bottom chambers of the heart (ventricles), the voltage measure between a single electrode and a ground or a pair of electrodes will vary in a way that provides a picture or electrocardiogram (also referred to as electrograms), of the electrical activity of the heart”).  The electrocardiograms are measured in order to locate the surgical device in within the target region of the heart during treatment (Col. 2, lines 37-39).  The electrodes are also present in order to provide treatment, such as ablation, to the target tissue in the heart (Col. 5, lines 66-67 – Col. 6, lines 1-2; Col. 7, lines 41-45).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Jenkins-Flores with a known technique of monitoring electrograms through the bipolar use of the electrodes, as taught by Visram, in order to track the location of the instrument throughout the treatment executed.
	However, Visram fails to teach a magnetic field sensor on the needle that detects the strength of the magnetic field.
Stokes teaches an apparatus of analogous art (see at least Fig. 1), in which a needle tip (Fig. 1, ref num 16/22, comprises a magnetic field sensor configured to detect the strength of a magnetic field (Fig.1, ref num 36 = transducers, i.e. sensors; para 0047, “transducers 36 are electro-magnetic transducers that emit and detect an electro-magnetic signal…when transducer 36 is placed against the thin fossa ovalis portion of the septum, a stronger electro-magnetic feedback signal is detected…”; para 0045, “imaging catheter 30 can be integrated or co-formed with the patient cannula 12 to form a uniform body”, indicating that the distal tip with the transducers may be integrated with the needle tip of the shaft).  This detection of the magnetic field allows for the user to identify thin portions of the heart without being required to identify this through images (para 0047).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Jenkins-Flores-Visram in order to include a magnetic field sensor to detect the magnetic field in order to properly identify the target areas for treatment.

16.	Regarding Claim 3, Jenkins as modified teaches the apparatus of claim 1 (described above), as well as a second lead in electrical conductance with the transseptal needle electrode (Flores—Figs. 5, 6A, 6B, ref num 530e = needle electrode, ref num 413 = lead; para 0070, “power is supplied to the ablation electrode 530e via a conductor 413”).  The electrodes are provided in order to provide ablation to a target area via a conductor/lead passageway formed in this electrode configuration (para 0013-0014; para 0063).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention taught by Jenkins by providing electrodes on the sheath, dilator, and transseptal needle connected with the lead in order to provide power and ablation to the device and target tissue during treatment.

17.	Regarding Claim 4, Jenkins as modified teaches the apparatus of claim 1 (described above) as well as the transseptal needle is configured to induce focal ablation of an atrial septum (Flores, para 0070, “ablation electrode 530e”; i.e. the needle electrode induces ablation).  While Jenkins teaches the device may be used for ablation, it does not explicitly disclose the needle used for ablation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jenkins based on the teachings of Flores to incorporate the transseptal needle configured to induce ablation in order to provide the same effect of ablating target tissues, such as atrial walls, for the treatment of a heart condition (Flores, para 0003-0004, 0053).  

18.	Regarding Claim 5, Jenkins as modified teaches the apparatus of claim 4 (described above) and that the transseptal needle is a radiofrequency transseptal needle (Jenkins, para 0118).

19.	Regarding Claim 6, Jenkins teaches the apparatus of claim 1 (described above), but does not explicitly disclose the dilator electrode material.  However, Jenkins does disclose the tracking members, read as the dilator electrode, being MRI -visible and the MRI-visible material of the tip portion being nickel, nickel-molybdenum alloys, nickel-titanium alloys, stainless steel, titanium and combination thereof. Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the conductive material in the dilator electrode in order to maintain an MRI-visible capabilities. 

20.	Regarding Claim 7, Jenkins teaches the apparatus of claim 1 (described above), but fails to teach the dilator electrode that is circumferentially disposed around at least a portion of the dilator.
Flores teaches the dilator electrode (an electrode that is found distal to the sheath electrode; Fig. 6A, ref num 530 is an electrode found distal of sheath electrode 540), that is circumferentially disposed around at least a portion of the dilator (Fig. 6A/6B, ref num 540, “ring electrode”).  The electrodes are provided in order to provide ablation to a target area via a conductor/lead passageway formed in this electrode configuration (para 0013-0014; para 0063).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention taught by Jenkins by providing electrodes on the sheath, dilator, and transseptal needle connected with the lead in order to provide power and ablation to the device and target tissue during treatment.

21.	Regarding Claim 10, Jenkins as modified teaches the apparatus of claim 1 (described above), as well as a third lead in connected to the dilator electrode (Flores— an electrode that is found distal to the sheath electrode; Fig. 6A, ref num 530 is an electrode found distal of sheath electrode 540; the lead = 415; para 0068, “conductors 415 (Fig. 6B) connected to the ring electrode 540”).  The electrodes are provided in order to provide ablation to a target area via a conductor/lead passageway formed in this electrode configuration (para 0013-0014; para 0063).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention taught by Jenkins by providing electrodes on the sheath, dilator, and transseptal needle connected with the lead in order to provide power and ablation to the device and target tissue during treatment.

22.	Regarding Claim 22, Jenkins teaches the apparatus of claim 1 (described above), wherein the diameter of the outer surface of the sheath is from 5 to 12 French. (para 0097).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a sheath diameter of 6-11 French, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

23.	Regarding Claim 23, Jenkins teaches the apparatus of claim 1 (described above). Jenkins further teaches a conductive element being 0.010-0.50 inches wide, offset from the distal end (para 0133). Although Jenkins does not explicitly disclose wherein the first electrode is positioned proximally from 1 to 10 mm from the distal end of the dilator, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

24.	Regarding Claim 25, Jenkins teaches the apparatus of Claim 1 (described above), but fails to teach the transseptal needle electrode is suitable for electromagnetic positioning, electrogram recording, and radiofrequency puncturing.
Flores teaches an electrode at the tip of the instrument, such as the needle of the instrument (a tip of the instrument that contains an electrode, Fig. 6A, ref num 530e, that is found distal of both the sheath electrode and the second electrode, see Fig. 6A/B, ref num 530e is found distally of ref nums 530 and 540).  The electrodes are provided in order to provide ablation to a target area via a conductor/lead passageway formed in this electrode configuration (para 0013-0014; para 0063).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention taught by Jenkins by providing electrodes on the sheath, dilator, and transseptal needle connected with the lead in order to provide power and ablation to the device and target tissue during treatment.
Jenkins-Flores fails to teach the electrode is suitable for electromagnetic positioning, electrogram recording, and radiofrequency puncturing.
Stokes teaches an apparatus of analogous art (see at least Fig. 1), in which a needle tip (Fig. 1, ref num 16/22, comprises a magnetic field sensor configured to detect the strength of a magnetic field (Fig.1, ref num 36 = transducers, i.e. sensors; para 0047, “transducers 36 are electro-magnetic transducers that emit and detect an electro-magnetic signal…when transducer 36 is placed against the thin fossa ovalis portion of the septum, a stronger electro-magnetic feedback signal is detected…”; para 0045, “imaging catheter 30 can be integrated or co-formed with the patient cannula 12 to form a uniform body”, indicating that the distal tip with the transducers may be integrated with the needle tip of the shaft), as well as the tip of the device is configured for radiofrequency puncturing (Col. 7, lines 49-53, “generator 128 is preferably a radiofrequency (RF) electrical generator…active electrode the impedance encountered during RF energy application is very high”).  This detection of the magnetic field allows for the user to identify thin portions of the heart without being required to identify this through images (para 0047).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Jenkins-Flores in order to include a magnetic field sensor to detect the magnetic field in order to properly identify the target areas for treatment.

25.	Regarding Claim 28, Jenkins teaches the apparatus of claim 1 (described above), wherein the transseptal needle comprises an electrically insulating material. (para 0108; Fig. 19, non-conductive section 130td).

26.	Regarding Claim 30, Jenkins teaches the apparatus of claim 1 (described above), wherein the transseptal needle comprises an inner lumen (para 0103; Fig. 8, needle lumen 131).

27.	Regarding Claims 35 and 36, Jenkins teaches the apparatus of claim 1 (described above), but fails to teach one or more of the transseptal needle electrode, the dilator electrode, and the sheath electrode are configured for electromagnetic positioning (present claim 35) as well as are configured for electrogram recording (present claim 36).
Flores teaches an electrode at the tip of the instrument, such as the needle of the instrument (a tip of the instrument that contains an electrode, Fig. 6A, ref num 530e, that is found distal of both the sheath electrode and the second electrode, see Fig. 6A/B, ref num 530e is found distally of ref nums 530 and 540).  The electrodes are provided in order to provide ablation to a target area via a conductor/lead passageway formed in this electrode configuration (para 0013-0014; para 0063).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention taught by Jenkins by providing electrodes on the sheath, dilator, and transseptal needle connected with the lead in order to provide power and ablation to the device and target tissue during treatment.
Jenkins-Flores fails to teach the electrode is suitable for electromagnetic positioning, electrogram recording, and radiofrequency puncturing.
Stokes teaches an apparatus of analogous art (see at least Fig. 1), in which a needle tip (Fig. 1, ref num 16/22, comprises a magnetic field sensor configured to detect the strength of a magnetic field (Fig.1, ref num 36 = transducers, i.e. sensors; para 0047, “transducers 36 are electro-magnetic transducers that emit and detect an electro-magnetic signal…when transducer 36 is placed against the thin fossa ovalis portion of the septum, a stronger electro-magnetic feedback signal is detected…”; para 0045, “imaging catheter 30 can be integrated or co-formed with the patient cannula 12 to form a uniform body”, indicating that the distal tip with the transducers may be integrated with the needle tip of the shaft).  This detection of the magnetic field allows for the user to identify thin portions of the heart without being required to identify this through images (para 0047).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Jenkins-Flores in order to include a magnetic field sensor to detect the magnetic field in order to properly identify the target areas for treatment.



28.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins, Flores, Visram, and Stokes, and further in view of Karmarkar U.S. 2014/0266207 (herein referred to as “Karmarkar”).
29.	Regarding Claims 14 and 15, Jenkins as modified teaches the apparatus of claim 1 (described above), but fails to teach a fourth electrode positioned proximal to the transseptal needle electrode and a fifth electrode positioned proximal to the transseptal needle electrode.
	However, Karmarkar teaches an apparatus of analogous art (see at least Figs. 1 and 10A/B) which contains a tip electrode, assumed to be the transseptal needle electrode (Fig. 10A, ref num 710e), and a plurality of electrodes positioned proximal to the tip of the device (Fig. 10A, ref nums 708a-708d).  Since Jenkins as modified already taught a sheath electrode and a dilator electrode (see claim 1 above), then the third and fourth electrodes shown in Karmarkar are assumed to be a fourth and fifth electrode positioned proximal to the transseptal needle (see Figs. 10A/B).  These electrodes are present in order to provide information on local electrical signals and location of the device (para 0079).  Since these electrodes provide the same predictable result, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Jenkins to include a fourth and fifth electrode to achieve the same desired effect of treatment to the target area.

30.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins, Flores, Visram, and Stokes, and further in view of Kauphusman U.S. 2012/0010490 (herein referred to as “Kauphusman”).
31.	Regarding Claim 24, Jenkins teaches the apparatus of claim 1 (described above), but fails to teach the dilator electrode is suitable for electromagnetic position and electrogram recording.
Flores teaches an electrode that is found distal to the sheath electrode (Fig. 6A, ref num 530 is an electrode found distal of sheath electrode 540; the lead = 415; para 0068, “conductors 415 (Fig. 6B) connected to the ring electrode 540”).  The electrodes are provided in order to provide ablation to a target area via a conductor/lead passageway formed in this electrode configuration (para 0013-0014; para 0063).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention taught by Jenkins by providing electrodes on the sheath, dilator, and transseptal needle connected with the lead in order to provide power and ablation to the device and target tissue during treatment.
	However, Jenkins-Flores fail to teach the electrode being suitable for electromagnetic positioning and electrogram recording.
Kauphusman teaches an apparatus of analogous art (see at least Fig. 1), in which an electrode is found proximal to the tip of the instrument (Fig. 1, ref num 14 is found proximal to the tip of the device).  These electrodes are suitable for electromagnetic positioning and electrogram recording (para 0051, “electrodes 14 can comprise one or more of magnetic coil(s)…monitoring electrocardiograph (ECG) signals, detecting location/position of the electrode 14”).  This allows for the user to obtain the accurate location and orientation of the catheter during treatment (para 0086).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Jenkins-Flores in order to include that the dilator electrode is configured for electromagnetic positioning and electrogram recording so to properly identify the target areas for treatment.

32.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins, Flores, Visram, and Stokes, and further in view of Huang U.S. 2007/0106233 (herein referred to as “Huang”).
33.	Regarding Claim 27, Jenkins teaches the apparatus of claim 1 (described above), but fails to teach the distal end of the sheath and the distal end of the dilator is from 1 to 3 millimeters.
Huang teaches an apparatus of analogous art, wherein the distance between the distal end of the sheath and the distal end of the dilator is from 1 to 3 millimeters (para 0013). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate distance between 1-3 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L SHOULDERS whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L SHOULDERS/Examiner, Art Unit 3794